

116 S2022 IS: Paul Benne Specially Adaptive Housing Improvement Act of 2019
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2022IN THE SENATE OF THE UNITED STATESJune 27, 2019Mr. Moran (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for improvements to the specially adapted housing
			 program of the Department of Veterans Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Paul Benne Specially Adaptive Housing Improvement Act of 2019. 2.Priority in award of specially adapted housing grants to seriously ill veterans (a)In generalSection 2101 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (d)Priority for seriously ill veterans(1)In providing assistance under this section, the Secretary shall give priority to seriously ill veterans.
 (2)In this section, the term seriously ill veteran shall have the meaning given such term by the Secretary.. (b)Definition of seriously ill veteran (1)In generalBy not later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—
 (A)determine the meaning of the term seriously ill veteran for purposes of subsection (d) of section 2101 of title 38, United States Code, as added by subsection (a); and
 (B)submit to the Committees on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives the meaning of such term as so determined.
 (2)ApplicabilityThe definition of seriously ill veteran as determined under paragraph (1) shall apply for purposes of such subsection (d) beginning on the date that is 30 days after the date on which the Secretary submits to the Committees on Veterans’ Affairs of the Senate and House of Representatives the definition of such term as so determined.
 (c)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2020, and apply with respect to assistance provided on or after that date.
			3.Increase in amounts of assistance provided
 (a)Increase in number of grants per veteranSection 2102(d)(3) of title 38, United States Code, is amended by striking three and inserting six. (b)Increase in number of applications authorized To be approvedSection 2101(a)(4) of such title is amended by striking 30 applications and inserting 120 applications.
 (c)Increase in maximum amount of assistance for adaptation to veteran’s residenceSection 2102(b)(2) of such title is amended by striking $12,000 and inserting $19,733. (d)Increase in aggregate amount of assistance for acquisition of housing with special featuresSection 2102(d)(1) of such title is amended by striking $63,780 and inserting $98,492.
 (e)Increase in aggregate amount of assistance for adaptations to veterans’ residencesSection 2102(d)(2) of such title is amended by striking $12,756 and inserting $19,733. (f)Effective date and applicationThe amendments made by this section shall take effect on October 1, 2020. The amendments made by subsections (c) and (d) shall apply with respect to individuals who have not received the maximum amount of assistance under section 2101 of title 38, United States Code, before such date.
 4.Provision of additional amounts of specially adapted housing assistance for certain veteransSection 2102 of such title is amended by adding at the end the following new subsection:  (f)(1)Notwithstanding the aggregate amounts specified in subsection (d), a covered veteran may apply for and receive an additional amount of assistance under subsection (a) or (b) of section 2101 of this title in an amount that does not exceed half of the amount specified in subsection (d).
 (2)In this subsection, a covered veteran is a veteran who— (A)is described in section 2101(a)(2) of this title;
 (B)first receives assistance under this chapter on or after October 1, 2020; (C)as of the date of the veteran’s application for assistance under paragraph (1), most recently received assistance under this chapter more than ten years before such date; and
 (D)lives in a home that the Secretary determines does not have adaptations that are reasonably necessary because of the veteran’s disability..